Citation Nr: 1540694	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-18 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, claimed as bilateral pterygium.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as onychomycosis and tinea pedis.

3.  Entitlement to service connection for a skin rash on the hands and feet to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at an RO hearing in July 2009.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issues of entitlement to service connection for disabilities of the eye and skin rash on the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinea pedis and onychomycosis of the bilateral feet, was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for tinea pedis and onychomycosis of the bilateral feet have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for tinea pedis and onychomycosis of the bilateral feet.  Other than the claims addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran seeks service connection for tinea pedis and onychomycosis.  He testified that he started self-treating his feet after returning from Vietnam and that he recalled that his feet were often wet when he was serving there.  See July 2015 Board hearing, p. 21.  He also testified that his symptoms continued after service to the present.  Id. at 25.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The service treatment records are negative for any findings of a skin disorder.  However, personnel records show that the Veteran served in Vietnam.  The Veteran also testified that he only self-treated his feet after returning from Vietnam and that he was exposed to wet conditions in Vietnam.  The Veteran is competent to make these assertions, and a wet, humid environment is consistent with the circumstances of his service in Vietnam.

Post-service treatment records show treatment for tinea pedis and onychomycosis of the skin since approximately 2007.  An April 2007 private podiatry consult notes that he Veteran had a chronic fungal infection to the toenails and skin and that he had had the fungal infection since Vietnam.  He reportedly had tried many topicals but not consistently.  On physical examination the Veteran had thickened toenails with yellow discoloration and plantar foot cracking with interdigital maceration.  The assessment was tinea pedis and onychomycosis.  

In August 2015, the Veteran's private treating physician submitted a statement that the Veteran developed athlete's foot (i.e., tinea pedis) and onychomycosis in Vietnam, which was directly related to his exposure to moisture, water, and heat, and the inability to routinely keep his feet dry.  The physician noted that the Veteran had been treating the athlete's foot and onychomycosis over the years with over the counter medications and that athlete's foot and onychomycosis could be recurrent and sometimes difficult to completely eradicate.  For this reason, the physician determined that the Veteran continued to have symptoms until now.  On examination, there was evidence of onychomycosis and very mild athlete's foot.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from tinea pedis and onychomycosis and that these conditions are related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he experienced a wet environment and symptoms in his feet soon after his service in Vietnam.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he was subjected to wet conditions in Vietnam and has continued to experience the symptoms in his feet since soon after his service in Vietnam.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a private physician in August 2015 found that the Veteran's athlete's foot and onychomycosis were related to the exposure to moisture, water, and heat and the inability to keep his feet dry during his service in Vietnam.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is credible supporting evidence of symptoms in the Veteran's feet since soon after service in Vietnam to the present, and exposure to humid and wet conditions in Vietnam, as well as a medical diagnosis of onychomycosis and tinea pedis related to the complaints in service, the Board concludes that the evidence supports the grant of service connection for onychomycosis and tinea pedis.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for tinea pedis and onychomycosis is granted.


ORDER

Entitlement to service connection for a bilateral foot disorder, characterized as onychomycosis and tinea pedis, is granted.


REMAND

The Veteran seeks service connection for disabilities of the eyes and skin on the hands.  The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during his military service.  The Veteran also maintains that he injured his eyes when petroleum and chemicals got into his eyes, which is consistent with his military occupational specialty in petroleum storage.  Service treatment records note that the Veteran complained that his eyes were burning and itchy at discharge.  The service treatment records are negative for any findings pertaining to the skin.  However, the Veteran indicates that he has suffered from skin problems and eye problems since his military service, which he is competent to do.  A medical opinion also was provided in August 2015 from his private physician that the Veteran's current athlete's foot and onychomycosis is related to the moisture, water, and heat during his service in Vietnam; though the opinion did not address the skin on the hands and/ or groin/buttocks.

Given the facts of this case, examinations and medical opinions are warranted to resolve this claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Los Angeles, dated from March 2011 to present pertaining to eye and skin treatment (including on the hands and groin/ buttocks.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Ask the Veteran to identify any additional private medical care providers that have treated him for his eyes and skin, including on his groin/ buttocks and hands.  Make arrangements to obtain all records that he adequately identifies.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim. 

3.  Thereafter, schedule the Veteran for a VA examination by a dermatologist, if possible.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted on the hands, and groin/ buttocks, etc. to assess what present disabilities are shown, i.e., lichen simplex, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present skin disability, to include of the hands, and groin/ buttocks had its clinical onset during active service or is related to any in-service disease, event, or injury, including from his exposure to herbicides and/ or from serving in Vietnam.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Schedule the Veteran for a VA examination by an ophthalmologist, if possible.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted on the eyes to assess what present disabilities are shown, i.e., pterygium, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present eye disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including from chemical and/ or petroleum injury to the eyes, and/ or exposure to herbicides from serving in Vietnam.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service and the service treatment records showing complaints of his eyes burning and itchy at discharge.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the claims on appeal based on all relevant evidence submitted since the May 2011 statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


